Citation Nr: 0911927	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-18 796	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disability 
manifested by pain.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to 
December 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  

In a March 2007 decision, the Board denied the claim.  
Subsequently, the Veteran appealed the Board's March 2007 
decision to the Court and in an Order dated in April 2008, 
the Court ordered that the joint motion for remand (Joint 
Motion) be granted and remanded the Board's decision for 
proceedings consistent with the Joint Motion filed in this 
case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain a VA examination

In his October 2004 claim, the Veteran contends that in 
approximately January 1954, he had an operation for a 
ruptured appendix and was given a spinal block for the 
anesthesia.  The incision became infected and he had a second 
operation to remove the scar tissue from the incision and was 
given a second spinal block.  He stated that he was 
hospitalized for approximately three months and has continued 
to have back pain since the surgeries with spinal blocks.  

A review of the Veteran's claims file reflects that his 
service treatment records are missing and are presumed 
destroyed.  Formal findings on the unavailability of service 
records dated in October 2005 and June 2006 documented VA's 
attempts to obtain the Veteran's service treatment records, 
to include hospital treatment records regarding the 
appendectomy.  However, the only record available is a 
December 1955 separation examination which did not note any 
spinal abnormalities or residuals of an appendectomy.  

The post service medical evidence shows that in an April 1988 
private record from Dr. J.B.J., beside the heading "IVP 
(Intravenous Pyelogram) with Tomography," it was recorded 
that the scout film showed prominent degenerative changes in 
the lumbar spine.  The impression was normal urinary tract 
and prominent hypertrophic arthritic changes in the lumbar 
spine.  Beside the heading "air contrast barium enema," the 
Veteran reported a pain in his right lower flank and back 
area for many months.  It was noted that he had no bleeding 
or other significant problems with his bowel movements.  He 
gave a history of a previous appendectomy for a ruptured 
appendix while in service many years ago and Dr. J.B.J. wrote 
that the possibility of adhesions might be considered as a 
cause for the Veteran's pain.  

A February 2003 VA treatment record indicated that the 
Veteran complained of back pain in 1995 and 1996.  A December 
2003 VA X-ray revealed extensive large osteophytes at the 
anterior and lateral vertebral endplates of almost all lumbar 
vertebrae, especially at the level of T12-L1-L2.  There was 
also narrowing of the disc spaces from L4-S1.  

When a claimant's medical records are lost or destroyed, the 
VA has a "heightened" duty to assist in the development of 
the claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-
70 (2005).  An examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Under the facts of this case, the Board 
finds that a VA examination is necessary to provide further 
information regarding the etiology of the Veteran's low back 
disability.  In this regard, the Veteran reported that 
following two in-service surgeries with spinal blocks, he 
developed back pain that he has had since service, which he 
is competent to report.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  Additionally, 
although it appears that Dr. J.B.J. indicated that it was 
possible that adhesions from the reported in-service 
appendectomy could have caused the pain in the Veteran's 
right lower flank and back area in April 1988, it is unclear 
from the current evidence of record, what relationship, if 
any, the Veteran's current low back disability has to his in-
service surgeries.  Thus, the Board finds that a VA 
examination is necessary to determine whether there is a 
nexus between the Veteran's reported in-service surgeries and 
his current low back findings.  

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the Veteran for a VA 
examination to evaluate his low back.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should state a medical opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current low back disability is the result 
of a disease, injury, or event (including 
his reports of two in-service surgeries 
with spinal blocks) in service, as opposed 
to its being more likely due to some other 
factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




